DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/07/2022 has been entered.  Claims 1-2 and 5-17 remain pending.  Claims 1 and 11 have been amended.
	The previous objection of claims 2-4 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims 1 and 11 recite “wherein the second monomer unit in the random copolymer has a volume fraction of 0.3 to 0.7 different from the first monomer unit of the random copolymer”.  However, the original specification discloses in such a random copolymer, the second monomer unit (unit represented by formula 2 or 2-1) may have a volume fraction in a range of 0.3 to 0.7 [0140].  The original specification does not disclose wherein the second monomer unit in the random copolymer has a volume fraction of 0.3 to 0.7 different from the first monomer unit of the random copolymer.  Since claims 2 and 5-17 depend from claims 1 and 11, they are included in this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11, the instant claims recite “wherein the second monomer unit in the random copolymer has a volume fraction of 0.3 to 0.7 different from the first monomer unit of the random copolymer”.  It is unknown whether the volume fraction of the second monomer unit is a subtracted difference from the first monomer unit.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hustad (US 2016/0186002 A1) in view of Ku (WO 2016/053014 A1, See English equivalent US 2017/0219922 A1 for citation).
	Regarding claim 1, Hustad discloses a composition comprising a block copolymer wherein the block copolymer comprises a first polymer and a second polymer; where the first polymer and the second polymer of the block copolymer are different from each other; and an additive polymer comprising a polymer wherein the surface tension of the polymer with first polymer and the surface tension of the polymer with the second polymer are both lower than the surface tension between the first polymer and second polymer [0005].  The additive polymer is a random copolymer [0038].  The surface modification layer comprising the additive polymer comprising two or more monomeric or polymeric repeat units that have difference in surface energy of 0.01 to 10 mN/m [0060].  Therefore, a polymer segment B has an absolute value of a surface energy different with the polymer segment A of  0.01 to 10 mN/m which is within the claimed range. The additive polymer comprises a polymer that is chemically identical with the first polymer or the second polymer [0039].  The first polymer includes a vinyl aromatic monomer, such as chlorostyrene (meets the limitations of formula 2 of the instant claims wherein R is H, X2 is a single bond, and W is an aryl group with halo).  The second polymer of the block copolymer and of the additive polymer is derived from the polymerization of an acrylate monomer such a C3-10 cycloalkyl R is H or an alkyl group having 1 to 10 carbon atoms or C7-10 araalkyl group (R is hydrogen or an alkyl group having 1 to 10 carbon atoms, X is C(=O)-X1, where X1 is an oxygen atom; Y is a monovalent substituent comprising a ring structure to which a side chain has 3-10 carbon atoms)   [0047].  	 
	However, Hustad does not disclose the second monomer unit in the random copolymer has a volume fraction of 0.3 to 0.7.  As the surface tension is variable that can be modified by adjusting said amount of the second monomer unit [0038], the precise volume fraction of the second monomer unit would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, volume fraction of the second monomer unit, and the motivation to do so would have been to obtain desired surface tension (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	However, Hustad does not limit the first monomer unit is a unit represented by formula 1.  Ku teaches the aromatic ring may be substituted with side chain having 8 or more chain-forming atoms [0117-0122].  Hustad and Ku are analogous art concerned with the same field of endeavor, namely self-assembly compositions comprising block copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the number of carbon atoms in the alkyl group attached to the aromatic ring with 8 or more carbon atoms, and the motivation to do so would have been as Ku suggests allowing the block copolymer to have an excellent self-assembly characteristic [0123].  
	Regarding claim 2, Hustad discloses the polymer composition as shown above in claim 1.
	However, Hustad does not explicitly disclose wherein the polymer segment A satisfies at least one of the following conditions 1 to 3.  Additionally, Ku teaches a block copolymer wherein the first block (polymer Segment A) shows a melting transition peak or isotropic transition peak in a range of -80 to 200°C through differential scanning calorimetry (DSC) analysis [0046].  Ku also teaches another block copolymer may show a peak having a full width at half maximum in a range of 0.2 to 0.9 nm-1 within the range of a scattering vector (q) of 0.5 to 10 nm-1 through XRD analysis [0041].  Furthermore, Ku teaches another block copolymer wherein the first block includes a side chain, and the number (n) of chain-forming atoms of the side chain and the scattering vector (q) estimated by XRD analysis performed on the first block may satisfy equation 1 of the instant claims [0048].  Ku is concerned a method of manufacturing a patterned substrate from a block copolymer [0003, 0007].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention satisfy one of the conditions as set forth as per the teachings of Ku, and the motivation to do so would have been as Ku suggests realizing the vertical orientation or vertical alignment on the substrate [0042].  The block copolymer may have an excellent phase separation or self-assembly characteristic [0062].  
	Regarding claim 5, Hustad discloses the block copolymer is present in the composition in a weight ratio of 1:1 to 30:1 relative to the additive polymer (random copolymer) [0057].
	However, Hustad does not disclose the random copolymer is contained in a ratio of 1 vol% to 50 vol% based on a total volume of the block copolymer and the random copolymer.  As the surface modification and enablement of separation of the block copolymer into lamellar or cylindrical domains after the composition is disposed on a substrate are variables that can be modified by adjusting said amount of the random copolymer, the precise vol% of the random copolymer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, vol% of the random copolymer, and the motivation to do so would have been to obtain desired surface modification and enablement of separation of the block copolymer into lamellar or cylindrical domains after the composition is disposed on a substrate (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
Regarding claim 6, Hustad discloses the first polymer comprises about 15 to about 85 volume percent of the block copolymer [0050].  Based on calculations, the volume percent is about 0.15 to about 0.85 which slightly encompasses the claimed range and would be expected to have similar properties. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).   See MPEP § 2144.05 (I).
Regarding claims 7-8, Hustad discloses the weight average molecular weight of the block copolymer is about 2 to about 200 kg (about 2,000 to about 200,000) [0052].  The polydispersity index of the block copolymer is less than or equal to about 1.20 [0052].  Based on calculations, considering the polydispersity at about 1.20, the number average molecular weight is from 1,600 to 166,000 which slightly encompasses the claimed range.  As shown in Table 1, the Mn (number average molecular weight) of PS-b-PMMA-27 is 49.1 kg/mol and PDI is 1.15 (Therefore, the number average molecular weight is 42,695 which is within the claimed range).  The Mn of PS-b-PMMA-29 is 52.1 and PDI is 1.09 (Therefore the number average molecular weight is 47,798 which is within the claimed range).
Regarding claim 9, Hustad discloses the additive polymer has a number average molecular weight of 5 to 100 kg/mol (5,000 to 100,000) [0064].
Regarding claim 10, Hustad discloses the additive polymer has a polydispersity index of 1.05 to 2.5, preferably 1.10 to 1.60 [0064].

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hustad (US 2016/0186002 A1) in view of Ku (WO 2016/053014 A1, See English equivalent US 2017/0219922 A1 for citation).
	Regarding claim 11,  Hustad discloses a block copolymer and additive polymer are disposed upon the surface of a substrate [0069].  Hustad discloses a composition comprising a block copolymer wherein the block copolymer comprises a first polymer and a second polymer; where the first polymer and the second polymer of the block copolymer are different from each other; and an additive polymer comprising a polymer wherein the surface tension of the polymer with first polymer and the surface tension of the polymer with the second polymer are both lower than the surface tension between the first polymer and second polymer [0005].  The additive polymer is a random copolymer [0038].  The surface modification layer comprising the additive polymer comprising two or more monomeric or polymeric repeat units that have difference in surface energy of 0.01 to 10 mN/m [0060].  Therefore, a polymer segment B has an absolute value of a surface energy different with the polymer segment A of  0.01 to 10 mN/m which is within the claimed range. The additive polymer comprises a polymer that is chemically identical with the first polymer or the second polymer [0039].  The first polymer includes a vinyl aromatic monomer, such as chlorostyrene (meets the limitations of formula 2 of the instant claims wherein R is H, X2 is a single bond, and W is an aryl group with halo).  The second polymer of the block copolymer and of the additive polymer is derived from the polymerization of an acrylate monomer such a C3-10 cycloalkyl R is H or an alkyl group having 1 to 10 carbon atoms or C7-10 araalkyl group (R is hydrogen or an alkyl group having 1 to 10 carbon atoms, X is C(=O)-X1, where X1 is an oxygen atom; Y is a monovalent substituent comprising a ring structure to which a side chain has 3-10 carbon atoms)   [0047].  
	However, Hustad does not disclose the second monomer unit in the random copolymer has a volume fraction of 0.3 to 0.7.  As the surface tension is variable that can be modified by adjusting said amount of the second monomer unit [0038], the precise volume fraction of the second monomer unit would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, volume fraction of the second monomer unit, and the motivation to do so would have been to obtain desired surface tension (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	However, Hustad does not limit the first monomer unit is a unit represented by formula 1.  Ku teaches the aromatic ring may be substituted with side chain having 8 or more chain-forming atoms [0117-0122].  Hustad and Ku are analogous art concerned with the same field of endeavor, namely self-assembly compositions comprising block copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the number of carbon atoms in the alkyl group attached to the aromatic ring with 8 or more carbon atoms, and the motivation to do so would have been as Ku suggests allowing the block copolymer to have an excellent self-assembly characteristic [0123].  
	Regarding claim 12, Hustad discloses the additive polymer functions as a substrate modification layer and enable the separation of the block copolymer into lamellar domains after the composition is disposed on a substrate [0032].
Regarding claim 13, Hustad discloses the polymer composition as shown above in claim 12.  Hustad discloses the molecular weight of the first polymer of the block copolymer is selected based upon the target pitch of the copolymer when it is disposed upon a substrate [0044].  As shown in Table 1, the pitch is 27 nm and 29, respectively for the PS-b-PMMA-27 and PS-b-PMMA-29.
	However, Hustad does not the polymer membrane has a thickness of 1L to 10L, where L is a pitch of the lamellar structure. Ku teaches a thickness of a film including the block copolymer may be about 1 to 10L wherein L refers to a pitch of the lamellar pattern formed by the block copolymer.  Ku is concerned a method of manufacturing a patterned substrate from a block copolymer [0003, 0007].  Hustad and Ku are analogous art concerned with the same field of endeavor, namely self-assembly compositions comprising block copolymers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness within the range as per the teachings of Ku, and the motivation to do so would have been as Ku suggests the self-assembly of the block copolymer may be effectively guided in the trench formed by the mesa structures [0025].  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hustad (US 2016/0186002 A1) in view of Ku (WO 2016/053014 A1, See English equivalent US 2017/0219922 A1 for citation) as applied to claim 1 above.
Regarding claim 14, Hustad discloses the polymer composition as shown above in claim 1.  Hustad discloses the composition after being disposed upon the substrate may be heated to a temperature of up to 350°C for up to 4 hours to both remove solvent and to form the domains in an annealing process [0071].
Regarding claim 15, Hustad discloses the composition is directly coated on the substrate [0069].
Regarding claims 16-17, Hustad discloses one of the domains of the block copolymer may be preferentially etched away.  A relief pattern is then formed by removing either the first or second domain to expose an underlying portion of the surface modification layer [0074].  

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that disagrees with the result effective variable reasoning (page 8) is not persuasive.   Hustad recognizes that the additive polymer is a random copolymer where the surface tension of the copolymer lies between the surface tension of the first polymer and that of the second polymer [0038].  One of ordinary skill in the art before the effective filing date of the invention to adjust the amount of the comonomers in the random copolymer or additive polymer to achieve this effect.
B) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Hustad teaches the genus of the block copolymer and additive polymer.
C) Applicant’s argument that Ku does not specifically teach or suggest the combination of formula 1 and formula 2 as the first and the second monomers for the block copolymer and/or the random copolymer (page 9) is not persuasive.  Hustad teaches the genus of formula 1 and formula 2 together.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767